Citation Nr: 1409391	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  What evaluation is warranted for right knee patellofemoral femoral syndrome since August 20, 2007?

3.  What evaluation is warranted for left knee patellofemoral syndrome since August 20, 2007?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to April 2000.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which granted entitlement to service connection for patellofemoral syndrome of the knees and assigned a single noncompensable evaluation for both disorders effective August 20, 2007.  The RO also denied entitlement to service connection for a lumbar spine disorder and pes planus.  The Veteran timely appealed the assigned ratings and the denials of service connection.  Thereafter, the claims file was transferred to the RO in Atlanta, Georgia.

In a May 2010 rating decision, the Atlanta RO assigned separate 10 percent evaluations for patellofemoral syndrome of the knees, August 20, 2007, but the Veteran continues to seek higher ratings.  He requested, but later withdrew, a request for a Travel Board hearing.

In December 2012, the Board denied entitlement to service connection for a lumbar spine disorder, and entitlement to higher initial ratings for patellofemoral syndrome of each knee.  The Board remanded the claim for service connection for pes planus to the RO, via the Appeals Management Center (AMC), for additional development.  

In November 2013, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran to vacate the Board's decision as to the claims for higher initial ratings for patellofemoral syndrome.  The Court did not disturb the Board's other determinations.  In the interim, as indicated below, the RO/AMC complied with the Board's remand instructions, and returned the case to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As explained below, the record contains evidence of foot disorders other than pes planus, specifically hallux valgus with bunions, tendonitis, plantar fasciitis of the left foot, gout of the right big toe, and acute gouty arthritis.  The Board cannot limit its consideration to the specific foot disorder claimed by the Veteran; rather, it must construe the claim based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Given that the RO, AMC, and Board adjudications have focused specifically on pes planus and whether this preexisting disorder was aggravated by service, the Board finds that the issue of entitlement to service connection for a foot disorder other than pes planus has not been adjudicated by the agency of original jurisdiction and the Board does not have jurisdiction over this issue.  Therefore the questions of entitlement to service connection for hallux valgus with bunions, tendonitis, plantar fasciitis of the left foot, gout of the right big toe, and acute gouty arthritis are referred to the agency of original jurisdiction for appropriate action.

The issues of entitlement to higher initial ratings for right and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO, via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  Pes planus existed prior to the appellant's active duty service.  

2.  There was no increase in disability with regard to pes planus during service.


CONCLUSION OF LAW

Pes planus was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2013.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In its December 2012 remand, the Board instructed that the RO obtain private treatment records and treatment records from a Naval Hospital as well as any other outstanding treatment records.  The RO/AMC obtained the identified records and therefore complied with the Board's remand instructions in this regard.  The Veteran was afforded a VA examination in February 2013 addressing the etiology of his pes planus.  For the reasons indicated below, the examination was adequate and complied with the Board's remand instructions.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

In this case, however, bilateral pes planus was noted on the July 1979 enlistment examination report.  When a disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation of the disorder pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Hence, the only issue in this case is therefore whether the Veteran's preexisting pes planus was aggravated by his service.

In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increased in disability.  See 38 U.S.C.A. §  1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

In determining whether there was an increase in severity or measured worsening of a preexisting disorder, VA may take the rating schedule into account, but it is not dispositive.  Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  If VA determines that a disability has worsened, the presumption of aggravation applies regardless of whether the degree of worsening is enough to warrant compensation under the VA rating schedule.  Browder v. Derwinski, 1 Vet. App 204, 207 (1991).  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5276 set forth ratings for acquired flatfoot, i.e., pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.

The clinical evaluation section of the July 1979 enlistment examination indicated that the feet were abnormal with the notation, "pes planus asymptomatic NCD (not considered disabling)."  In the summary of defects, the examiner wrote, "Pes planus mild asymptomatic NCD."  Subsequent service examinations contain diagnoses of pes planus without an indication of the severity of the disorder or indication of whether it was symptomatic.  Service treatment records show that the appellant received in-service treatment for foot complaints without history of trauma in March 1982, April 1984, and September 1999.  

In March 1982 the Veteran complained of blisters on the feet and they were drained.  In April 1984, the Veteran complained of pain and swelling in both feet, there was bilateral arch edema, but the Veteran said he felt pain only when there was a lot of pressure on his foot.  The assessment was "soft tissue trauma?"  In September 1999, the Veteran complained of tenderness to the left great toe, and the assessment was contusion, left distal lateral metatarsal possible fracture of sesamoid bone.  

At the appellant's August 1999 retirement examination his feet were again indicated as abnormal, with the notation "flat footed both (left and right) (pes planus)."  There was no elaboration in the summary of defects.  In the August 1999 report of medical history, the Veteran indicated with regard to whether he had, or had ever had, foot trouble, "don't know," elaborating in the space provided that he had "flat footed pain after (physical training) or long walks."  The examiner noted only bilateral pes planus.

Post-service treatment records show that following the Veteran's retirement from active duty he worked in a factory or plant where he was constantly on his feet and walking a lot.  During annual physical examinations in February 2001 and January 2004, however, there were no complaints, findings, or diagnosis of any foot disorder.

In July 2004 when the Veteran complained of a one year history of left great toe pain which had increased during the prior month.  He denied any history of trauma.  Physical examination led to the clinical assessment of hallux valgus with bunions.

The appellant underwent foot surgery in October 2004 for left foot hallux valgus.

Left foot pain recurred in April 2007 and was diagnosed as tendonitis and emthesopathy and plantar fasciitis of the left foot. In October and November 2008, he was diagnosed with gout in his right big toe and acute gouty arthritis.

At an August 2008 VA examination, the Veteran indicated that his feet began bothering him during active duty in the late 1990s.  The examiner diagnosed bilateral pes planus but did not offer an opinion as to whether pes planus was aggravated by military service.  The Board therefore instructed that the Veteran be afforded a new VA examination and one was conducted in February 2013.

The physician who conducted the February 2013 VA examination reviewed the claims file and examined the Veteran.  After providing an extensive summary of the in service and post service treatment notes relating to pes planus and other foot disabilities, she concluded that the Veteran's bilateral pes planus was not aggravated by service.  In her rationale, the examiner noted that pes planus was noted prior to entry into service, that the Veteran had a family history of pes planus, that periodic inservice examinations noted the presence of pes planus without documenting disability from the disorder or interference with performance of military duties.  The examiner noted an in-service left metatarsal contusion with suspicion of medial sesamoid fracture without documentation of residuals or relationship to pes planus.  The examiner also noted no objective evidence of aggravation of pes planus in service or history of treatment for pes planus.  She noted that her examination showed "mild pes planus when weight bearing without evidence of clinically significant effects from the pes planus."  Rather, she found, the reported symptom of discomfort on prolonged standing was likely related to significantly increased body weight putting more stress on the arch.  She concluded that the Veteran's current complaints were actually caused by foot conditions unrelated to pes planus, mainly hallux valgus and gout, both of which were diagnosed many years after separation and are pathomechanically different and not in any way caused by, resulting from, or related to, pes planus.

As the physician who conducted the February 2013 VA examination explained the reasons for her conclusions based on an accurate characterization of the evidence, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  This physician considered the Veteran's statements and attributed the symptoms he identified to disorders other than pes planus (issues relating to which have been referred to the agency of original jurisdiction for appropriate action).  The physician considered whether the preexisting pes planus had been aggravated by service and concluded it was not.

The only other evidence on this question consists of the statements of the Veteran.  In his March 2009 substantive appeal (VA Form 9), the appellant indicated that he was an infantryman and also made jumps out of planes, helicopters, and off of towers, all of which contributed to his current medical problems.  To the extent that this statement indicates that preexisting pes planus was aggravated by service, the Veteran is competent to offer an opinion on this question.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (claimant's statements of continuing pain since service due to flat feet were competent because they related to an observable condition).  In weighing the statement of the Veteran against the medical opinion of the February 2013 VA examiner, the Board accords more weight to the latter, because her specific conclusion as to a lack of aggravation with a thoroughly reasoned explanation is of greater probative weight than the Veteran's more general lay assertion.  Nieves-Rodriguez, 22 Vet. App. at 304.

The contemporaneous service medical and postservice medical evidence shows that there was not an increase in the severity of the Veteran's preexisting pes planus during service.  Comparing the symptoms of pes planus at entry to those during service and at separation, the Board concludes that at no time did these symptoms indicate that the disability more nearly approximated moderate rather than mild pes planus under Diagnostic Code 5276 or otherwise showed worsening of the underlying pes planus.  Pes planus, when characterized, was characterized as mild, and the only symptoms noted were pain and swelling.  There never was any evidence that the weight-bearing line was over or medial to the great toe, that there was inward bowing of the tendo Achilles, that there was objective evidence of a marked deformity (pronation, abduction, etc.), or that there were characteristic callosities such that the symptoms more nearly approximated the criteria for moderate or severe flatfoot.  Moreover, the in-service examiner in April 1984 attributed the swelling and pain to possible soft tissue trauma and the February 2013 VA examiner attributed the pain and other symptoms to disorders other than pes planus.

Therefore the preponderance of the most probative evidence is against finding that there was an increase in disability with regard to pes planus during service and the presumption of aggravation is thus not for application.  Moreover, as noted above, the most probative evidence of record reflects that there was no aggravation of preexisting pes planus by service.  The weight of the evidence is therefore against aggravation of the preexisting pes planus by service and the claim must be denied.  As the evidence is not approximately evenly balanced as to any point, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral pes planus is denied.


REMAND

The parties to the 2013 Joint Motion indicated that the examination on which the Board relied in denying the claims for higher initial ratings was inadequate and that a new examination is warranted.  As indicated below, the flaw in the March 2010 examination was that, even though the Veteran described significant flare-ups, the examiner failed to provide the degree of additional range of motion loss due to pain during flare-ups or state that it was not feasible to portray the functional loss during flare-ups in terms of the degree of additional range of motion loss.  A remand for such an examination is therefore required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination as to the severity of his left and right knee patellofemoral syndrome.  All necessary tests should be conducted, including range of motion testing with repetitive motion testing.

The examiner must be provided access to the appellant's claims files, Virtual VA file, and VBMS file prior to the examination.

In addition to providing all relevant information in response to the current worksheet or questionnaire, the examiner must provide the degree of any additional loss of motion due to pain during flare-ups or indicate why it is not feasible to portray functional loss during flare-ups in terms of the additional range of motion loss.  As noted by the parties to the Joint Motion, the Veteran indicated on the previous VA examination that he experienced severe, weekly flare-ups lasting two to three days.  Flare ups reportedly were precipitated by prolonged standing and walking, and during flareups the appellant allegedly could not work, do yard work or chores, and might be unable to drive.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC must ensure that the examination report is in complete compliance with the directives of this remand.  The RO/AMC must ensure that the examiner has documented his/her consideration of records that are part of Virtual VA and VBMS.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


